      Case 1:19-cv-04355-LGS-GWG Document 382 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                 Plaintiff,                                   :    ORDER

        -v.-                                                  :
                                                                   19 Civ. 4355 (LGS) (GWG)
COLLECTOR’S COFFEE INC., et al.,                              :

                  Defendants.                                  :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       The application (Docket # 365) to stay the Order of June 1, 2020, is granted in part and
denied in part.
         The obligation to produce the tax returns is delayed until two business days after the
district judge issues any decision upholding the obligation to produce them, provided that
Kontilai files objections pursuant to Fed. R. Civ. P. 72 on or before June 15, 2020.
        The requirement to make all efforts to gain actual possession of the tax returns is not
stayed, however. The Court notes that Kontilai has filed a declaration (Docket # 368-1) asserting
that he is not in the United States, does not have possession of his tax returns, and that he has
authorized his attorneys’ “firm” to act on his behalf. In light of this declaration, the attorney for
Kontilai with the most knowledge of the efforts to obtain the returns — or, in the alternative, the
tax preparer or other individual charged with the responsibility for obtaining the returns — is
ordered to file an affidavit on June 15, 2020, reporting on all efforts he/she has made to obtain
possession of those returns. The affidavit shall set forth all dates on which activity occurred and
contain a description of the activities that occurred on that date. That report shall include efforts
made, if any, to use the procedure described by the Government. See Docket # 381 at 1 n.1. If
no such efforts were made, the affiant shall give an explanation of why not.
        Further, an individual with personal knowledge of these efforts shall provide a letter or
email to the parties every Monday thereafter describing all efforts he/she has made in the
previous week and any other information that has come to light in that time period concerning
the production of the returns. That obligation shall continue until all returns are in the possession
of Kontilai’s attorneys, or the Government and Kontilai agree on a different reporting schedule.
If the Government believes that insufficient efforts are being made, the Government may make
an application to the Court compliant with paragraph 2.A of the Court’s Individual Practices.




                                                         1
    Case 1:19-cv-04355-LGS-GWG Document 382 Filed 06/11/20 Page 2 of 2



SO ORDERED.


Dated: June 11, 2020
       New York, New York




                                    2
